Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants have filed a terminal disclaimer to overcome the obvious double patent rejections with respect to US 10,469,555. A relevant prior art, Grigorovitch et al. (US 2005/0066063) teaches that a single file stores a portion of a video stream and audio stream in multiple bit-rates as performing multi-bit-rate encoding and are selected based on a bandwidth. It also teaches that the media cache will create a segment for each portion of the received stream that is not immediately adjacent in time, when the user uses a seek bar to forward or rewind the playback media. Srivara (US 2003/0204519) stores the entire song in multiple bit-rate encoding files and transmit the entire file in a single bit-rate in accordance with the quality selection. The prior art are different from the claimed invention in that the each streamlet correspond to a portion of a video, and is
encoded at a response one of the plurality of different bitrate and refers to the same portion of the video in the low stream, medium quality and high-quality stream and transmit only that portion which has the same duration at the at the requested bitrate for playback as requested, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454